DETAILED ACTION

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 5/23/2019. Claims 1-20 are pending and are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the following informalities:
the shading in Figures 1 and 4B renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) “spur gear” (claim 9); “first spur gear” (claim 15); “second spur gear” (claim 15); “scoop” (claim 20).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “405” [0036].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “403” (Fig. 4A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “405” has been used to designate both “rear carrier bolt” and “side carrier bolt” [0036].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

Specification
The disclosure is objected to because of the following informalities:
“read crank shaft” (para. [0030], second page, line 6) is objected to because the term “read” appears to be a typo of “rear”.
Appropriate correction is required.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14, the claim is objected to because the claim has a semi-colon at the end of the claim and is missing a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1, “the forks” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of forks?
Claim 3, “a second cam” is recited twice in the claim and thus the claim is indefinite because it is unclear if applicant intends for the second recitation of a second cam to refer to the same second cam, or a different/additional second cam. Does applicant intend for the second recitation of the second cam to be recited as “the second cam”, or does applicant intend for the second recitation of the second cam to refer to a different/additional cam?
Claim 3, “the tines” (two recitations) is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of tines? See also claim 7.
Claim 14, “a rear cam” is recited twice in the claim and thus the claim is indefinite because it is unclear if applicant intends for the second recitation of a rear cam to refer to the same rear cam, or a different/additional rear cam. Does applicant intend for the second recitation of a rear cam to be recited as “the rear cam”, or does applicant intend for the second recitation of a rear cam to refer to a different/additional cam?
Claim 10, “the forks” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of forks? See also claims 12, 16 and 17.
Claim 10, “the tines” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of tines? See also claims 11 and 13.
Claim 18, “the forks” (three recitations) is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of forks? See also claim 19.
Claim 18, “the tines” is indefinite because the limitation lacks antecedent basis in the claims. Does applicant intend for the limitation to refer to the plurality of tines?
Claim 19, “the fork spacers” is indefinite because the limitation lacks antecedent basis. Does applicant intend for the fork spacers to refer to the plurality of fork spacers?
	Claim 19, “forks” is indefinite because the limitation lacks antecedent basis. Note that the claims previously require a plurality of forks. Does applicant intend for the limitation to refer to the plurality of forks, or different/additional forks?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himebaugh (US 5218766).
Claim 1, Himebaugh provides a shingle remover, comprising:

a pusher assembly 20 including a plurality of tines 106 configured to substantially keep the shingle remover in place when the forks are pushed under the roofing shingles (col. 4, lines 39-42; Fig. 5).
Claim 2, Himebaugh further provides a first cam 54 associated with the fork riser assembly (col. 3, lines 4-13; Fig. 4) configured to periodically urge the fork riser assembly forward and push under the roofing shingles (note that forward lacks a point of reference as exceedingly broadly claimed and that the first cam 54 periodically urges the fork assembly in a forward direction shown in Fig. 4 to lift shingles 102).  
Claim 3, Himebaugh further provides a first crank shaft 52 associated with the first cam (col. 3, lines 4-13; Fig. 4); a second crank shaft 82 associated with a second cam 92; and a second cam (second cam 54; note that the shingle remover includes a plurality of cams 54; Fig. 3) associated with the pusher assembly (Fig. 3) configured to lift the tines away from the roof structure during a first period of rotation of the second crank shaft (cam 92 allows the pusher to be rotated, thus lifting tines away from the roof structure during a first period of rotation; col. 4, lines 1-11; col. 4, lines 39-42; Figs. 2 and 3), and lower the tines against the roof structure during a second period of rotation of the second crank shaft (cam 92 allows the pusher to be rotated, thus lowering tines against the roof structure during a second period of rotation; col. 4, lines 1-11; col. 4, lines 39-42; Figs. 2 and 3).
Claim 8, Himebaugh further provides a motor (58; Fig. 3), wherein one or more of the first crank shaft or the second crank shaft are coupled to the motor (second crank 
Claim 9, Himebaugh further provides wherein the first crank shaft is coupled to the second crank shaft via a roller chain or a spur gear (spur gear; col. 3, lines 60-65; Fig. 3).  
Claim 10, Himebaugh provides an apparatus, comprising:
a plurality of forks 46 configured to remove shingles from a roof (Fig. 1), and
a plurality of tines 106 configured to engage the roof to substantially keep the shingle remover in place as the forks remove the shingles from the roof (Figs. 1-3).  
	Claim 12, Himebaugh further provides a front cam 54 configured to urge the forks under the shingles to remove the shingles from the roof (col. 3, lines 4-13; Fig. 4).
Claim 13, Himebaugh further provides a rear cam 92 configured to urge the tines against the roof (cam 92 allows the pusher to be rotated, thus urging tines against the roof structure; col. 4, lines 1-11; col. 4, lines 39-42; Figs. 2 and 3).
Claim 14, Himebaugh further provides a front crank shaft 52 associated with the front cam (Fig. 3); and a rear crank shaft 82 associated with a rear cam (Fig. 3).
Claim 15, Himebaugh further provides a motor (52; Fig. 3); a first spur gear 84 configured to couple the rear crank shaft to the motor (Fig. 3); and a second spur gear 88 configured to couple the front crank shaft to the rear crank shaft (Fig. 3).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himebaugh (US 5218766) as above and further in view of Hutchins (US 6393948).
Claim 7, Himebaugh teaches all the limitations of claim 3 as above, but does not teach a biasing spring configured to urge the tines against the roof structure. However, Hutchins teaches a shingle remover, comprising a biasing spring 54 configured to urge tines (tines of 55; Fig. 2) against a roof structure (col. 8, lines 34-42; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the shingle remover having a biasing spring to urge the tines against the roof structure, with the reasonable expectation of urging the tines against the roof structure while allowing the tines to relevel at the level of the fork riser.
Claim 11, Himebaugh teaches all the limitations of claim 10 as above, but does not teach a biasing spring configured to urge one or more tines against the roof. However, Hutchins teaches a shingle remover, comprising a biasing spring 54 configured to urge one or more tines (tines of 55; Fig. 2) against a roof (col. 8, lines 34-42; Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the shingle remover having a biasing spring to urge one .

Allowable Subject Matter
Claims 4-6 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly Himebaugh (US 5218766) does not teach or disclose, alone or in combination, a fork carrier associated with the fork riser assembly configured move the fork riser assembly in a substantially lateral direction, wherein the fork carrier is secured to the first crank shaft and first cam via a bearing, and 10wherein the fork carrier includes fork prongs configured to limit movement of the fork carrier to the substantially lateral direction, as recited in claim 4, a fork carrier associated with the forks and secured to the front cam via a bearing, the fork carrier including a substantially horizontal fork slot configured to accept the rear crank shaft, as recited in claim 16, and wherein the fork riser assembly further includes a fork carrier that secures the fork riser assembly to the front crank shaft and cam via a bearing, and wherein the fork carrier is configured to accept the rear crank shaft within a fork slot and limit .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635